Citation Nr: 1701605	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-45 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for traumatic arthritis of the lumbosacral spine with degenerative disc disease (excluding periods when a total disability rating is in effect).

2.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right shoulder with rotator cuff tear (excluding periods when a total disability rating is in effect).

3.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right knee.

4.  Entitlement to a temporary total disability evaluation and extension under 38 C.F.R. § 4.30, based on a need for convalescence for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease, beyond February 1, 2006.
 
5.  Entitlement to a temporary total disability evaluation and extension under 38 C.F.R. § 4.30, based on a need for convalescence for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease, beyond September 1, 2014.

6.  Entitlement to service connection for scar residual of benign tumor excision from right quadrant with abdominal incision. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the RO that, in pertinent part, denied a temporary total disability evaluation and extension beyond February 1, 2006, for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease, and denied disability ratings in excess of 40 percent for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease; in excess of 20 percent for service-connected degenerative arthritis of the right shoulder with rotator cuff tear; in excess of 10 percent for service-connected traumatic arthritis of the right knee; and that denied service connection for scar residual of benign tumor excised from right quadrant with abdominal incision.  The Veteran timely appealed.
 
These matters also come to the Board on appeal from a July 2015 decision of the RO that denied a temporary total disability evaluation and extension beyond September 1, 2014, and then resumed a 40 percent disability rating for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease.  

In July 2016, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

Consistent with the Veteran's testimony and the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran already has been awarded a TDIU, and has been awarded special monthly compensation.  Hence, it is unnecessary to remand the matter for further action.

Lastly, the Veteran attempted to raise the issues of service connection for a heart disability in August 2015, and for erectile dysfunction in July 2016.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online.  See https://www.ebenefits.va.gov/ebenefits/.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's traumatic arthritis of the lumbosacral spine with degenerative disc disease is shown to be manifested by forward flexion of the thoracolumbar spine beyond 30 degrees.  Ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not shown.

2.  For the period from March 1, 2007, through February 7, 2008, the Veteran's bowel impairment is shown to be manifested by occasional moderate leakage and associated with long-standing back pain.
 
3.  Neurological deficits are shown to be manifested by mild incomplete paralysis of the sciatic nerve of each lower extremity; moderate or severe incomplete paralysis, or complete paralysis is not shown.

4.  For the period from July 14, 2006, through March 22, 2012, the Veteran's degenerative arthritis of the right shoulder with rotator cuff tear has been manifested by pain, degenerative joint disease, and functional loss of the right (major) arm which more nearly approximates limited arm motion to midway between side and shoulder level; limited arm motion to within 25 degrees from the side, and ankylosis are not shown.

5.  For the rating period from March 23, 2012, the Veteran's degenerative arthritis of the right shoulder, status-post surgery of rotator cuff tear, has been manifested by degenerative changes, and functional loss due to painful motion and weakness; neither flexion nor abduction limited to shoulder level, functional loss with overhead activities, ankylosis, nonunion of the clavicle or scapula of the upper extremity with loose movement, recurrent dislocation, nor incapacitating episodes are demonstrated.
 
6.  Throughout the rating period, the Veteran's traumatic arthritis of the right knee has been manifested by minimal limited motion and pain; functional flexion limited to 30 degrees, limited extension, recurrent subluxation, lateral instability, locking, and effusion into the joint are not shown.

7.  The evidence shows that, following a right-sided laminotomy and foraminotomy for decompression of the nerve on December 19, 2005, the Veteran required at least one month of convalescence; neither severe postoperative residuals such as incompletely healed surgical wounds, nor a necessity for house confinement or continued use of a wheelchair or crutches, nor immobilization by cast of a major joint are shown.

8.  The evidence shows that, following the surgical procedures for lumbar decompression for severe lumbar stenosis between L1 and L4 on July 16, 2014, the Veteran required a period of convalescence through September 30, 2014.

9.  The Veteran's benign tumor excised from right quadrant with abdominal incision was not manifested during active service, and is not otherwise related to a disease or injury during service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for traumatic arthritis of the lumbosacral spine with degenerative disc disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2.  For the period from March 1, 2007, through February 7, 2008, the criteria for a separate 10 percent disability rating for associated bowel impairment are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7332 (2015).

3.  The criteria for a separate 10 percent disability rating for associated incomplete paralysis of the sciatic nerve of each lower extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  For the period from July 14, 2006, through March 22, 2012, the criteria for a 30 percent disability rating, but no higher, for degenerative arthritis of the right shoulder with rotator cuff tear are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

5.  For the period from March 23, 2012, the criteria for a disability rating in excess of 20 percent for degenerative arthritis of the right shoulder, status-post surgery of rotator cuff tear, are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2015).

6.  Throughout the rating period, the criteria for a disability rating in excess of 10 percent for traumatic arthritis of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5260 (2015).

7.  The criteria for an extension of a temporary total rating for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease, based on convalescence to February 1, 2006, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

8.  The criteria for an extension of a temporary total rating for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease, based on convalescence through September 30, 2008, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

9.  The Veteran's scar residual of benign tumor excised from right quadrant with abdominal incision was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by October 2006, January 2007, and April 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection and increased evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was held open for an additional 30 days to allow the Veteran to submit additional evidence.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain, shoulder pain, and knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

A.  Traumatic Arthritis of the Lumbosacral Spine
With Degenerative Disc Disease 

Service connection has been established for traumatic arthritis of the lumbosacral spine with degenerative disc disease.  The RO evaluated the Veteran's disability as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (excluding periods when a total disability rating is in effect).

Rating Criteria for Lumbosacral Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Here, Diagnostic Code 5237, pertaining to lumbosacral or cervical strain; and Diagnostic Code 5242, pertaining to degenerative arthritis of the spine, are both evaluated under the general rating formula.  

Under the formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.   38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).


Factual Background 

Historically, the Veteran was treated for herniated disc of the lumbar spine.  X-rays revealed evidence of mild degenerative disc disease.  There was some radiation into the right lower extremity.

VA records show that the Veteran consented to surgery, and underwent an L4-L5 laminotomy on the right side with foraminotomy for decompression of the nerve root on December 19, 2005; the surgery was uncomplicated, and resulted in improvement of radicular pain.  The Veteran was discharged home on December 21, 2005, and was re-admitted to the hospital the next day and subsequently discharged on December 28, 2005.

On November 13, 2006, the Veteran filed a claim for an increased rating for his lumbar spine disability.

VA records, dated in November 2006, show that the Veteran reported marked improvement in low back pain; there were no gross hematuria and no bladder symptoms.  

Since March 2007, the Veteran was noted to have gradually increasing frequency of stool seepage, and it was concerning that his stool seepage was the result from the neurogenic cause.

VA records, dated in February 2008, show long-standing low back pain and possible stool incontinence as a result.  The Veteran consented to surgery; and underwent a partial L2 laminectomy and L3, L4, L5 laminectomy and partial S1 laminectomy on February 7, 2008.  He was discharged home in stable condition on February 12, 2008.  Homecare was arranged; and the Veteran had a walker, cane, and necessary supplies.  On the first post-operative day, the Veteran reported improving numbness over his right toes.  Prior to surgery, the Veteran was able to walk one-quarter mile before having to stop due to back and lower extremity pain.
  
VA records, dated in August 2009, show that the Veteran had good relief for about nine months-including improved bowel and bladder incontinence.  Current symptoms included back pain, which was sharp, and spasm; and bilateral leg pain posteriorly down to the knee, but not below the calf.  The Veteran denied bowel or bladder incontinence.

The report of an October 2010 VA examination reflects that the Veteran had a significant amount of treatment for his lumbar spine disability, including surgeries in 2005 and in 2008.  He did fairly well, but had continued low back pain.  He also had several epidural steroid injections, as well as radiofrequency ablations of the lumbar spine.  When seen in the pain management clinic in August 2010, he had chronic non-radiating low back pain with neurological features.  There was moderate spinal degenerative disease.  Interventional therapies and medications helped.  

The Veteran reported in October 2010 that he had burning in his lumbar region and some stiffness when he got up in the morning, and pressure in the buttocks and spine.  He had to stop and pause when walking more than two city blocks.  He felt that his back was broken and was falling into his buttocks.  He had no numbness or tingling, although he had some tingling intermittently in his right big toe.  He had longstanding areas of esthesia on the right lateral thigh and right hip area for years.  The Veteran reportedly had fallen, because of his back condition; and bending and stooping were problems for him.  He used a cane in his left hand and no crutches.  He used a brace at times; occasionally, he used a wheelchair.  Physical therapy provided some relief.  He had flare-ups weekly, which lasted from four-to-five days.  No physician had prescribed bedrest for him in the past year.  

Examination of the thoracolumbar spine in October 2010 revealed some flattening of the lumbar spine and a 12-centimeter scar in the midline of the lumbar region.  There was no significant tenderness in relation to the scar, and no sign of inflammation.  The scar was superficial and did not interfere with movement or cause limitation of function.  The Veteran had no significant muscle spasm or guarding.  He reported no bowel or bladder problems.  Ranges of motion of the thoracolumbar spine were to 90 degrees on flexion, with pain mainly at the extreme; to 25 degrees on extension, with pain throughout the movement; to 40 degrees on bending to the left and to the right, with pain at the extreme of movement; and approximately to 50 or 60 degrees on rotation to either side, with no significant pain.  There was no decrease in ranges of motion of the thoracolumbar spine on three repetitions or due to pain, fatigue, weakness, or lack of endurance-although the Veteran complained of increased pain on the second repetition.  Straight leg raising was approximately to 70 or 80 degrees bilaterally, accompanied by pain in the back on both sides.  Motor power was 5/5 in both lower extremities, and no gross sensory deficit was demonstrated.  The Veteran reported some tingling in both big toes.  Deep tendon reflexes were within normal limits.  

Recent MRI scans revealed interval development of a small left-sided disc protrusion at L3-L4, causing mild to moderate left lateral recess stenosis abutting the left L4 nerve root.  The remainder of the levels of the lumbar spine was unchanged since prior examination.  

Emergency Room records, dated in April 2012, showed a final diagnosis of lumbar radiculopathy.

Electromyograph and nerve conduction studies were conducted in August 2012.  There was no electrodiagnostic evidence for a right median or ulnar neuropathy, cervical motor radiculopathy or brachial plexopathy, or for a left lumbosacral motor radiculopathy, or for a large-fiber polyneuropathy.  The technician indicated that a radiculopathy affecting sensory part of the root only could not be excluded, and that clinical correlation was advised.

Emergency Room records, dated in April 2013, show complaints of increasing intermittent pain in right hip, radiating down to right lower lateral leg, and occurred when lying in bed or sitting and which lasted from two to three hours.  The physician attributed the pain to a likely side effect of medication, and instructed the Veteran on medication use.

VA records show that, on July 16, 2014, the Veteran underwent inferior L1 laminectomy, L2 laminectomy, L3 laminectomy, and superior L4 laminectomy; and was discharged on July 22, 2014.

In July 2016, the Veteran testified that no doctor had prescribed extensive periods of bed rest for his lumbar spine disability.  Rather, the Veteran was instructed to exercise in order to strengthen his spine.  In this regard, the Veteran testified that when he returned home following the December 2005 surgery, he did fall when he stopped walking because his spine was so weak; and that he crawled to bed and slept.  He testified that after he awoke, he called the hospital and was advised to return.  The Veteran also testified that he had another surgery in February 2008, and had steroid shots in his back.  In addition, the Veteran testified that he had feces in his pants at least three times a week for more than two years, until the surgery corrected it.

Analysis

The low back disability has been assigned the maximum evaluation based upon limited motion and functional impairment.  The current evaluation contemplates motion that is 30 degrees or less, to include no motion.  See Johnston, citation omitted.

Throughout the rating period, the evidence shows that the Veteran can flex his thoracolumbar spine beyond 30 degrees.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  He, therefore, does not meet the criteria for a disability rating in excess of 40 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increased disability rating.

In this case, under the general rating formula, the orthopedic component of the Veteran's lumbar spine disability warrants no more than the currently assigned 40 percent evaluation.  While the Veteran indicated that the symptomatology associated with his service-connected disability is severe, the objective findings consistently fail to show that his disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this regard, the Board has considered the Court's holding in Deluca.  Although findings did not reveal that ranges of motion were additionally limited following repetitive testing, examiners have acknowledged functional impairment in terms of less movement than normal and disturbance of locomotion; and that pain was the primary factor impairing function.  However, such impaired function still does not satisfy the criteria for an increased disability rating for a disability of the spine.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reported symptoms have been considered, and they support the currently assigned evaluation.  The evidence as a whole does not show that the criteria for an increased rating are approximated.  Nor do spinal disabilities have an undamaged joint for comparison purposes.  See Correia, 28 Vet. App. at 170.  For these reasons, the Board concludes that an increased rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of a disability rating in excess of 40 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).

In addition, the Veteran has described some sensory deficits.  The Board finds the Veteran's statements to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Throughout the rating period, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  While the Veteran, at times, has reported radiating pain into his legs, the overall evidence reflects appropriate surgical decompression of the identified nerve root, for which temporary total ratings have been awarded.  While the Board recognizes that there was a period of time of exacerbations of the Veteran's radiating pain prior to his December 2005 and February 2008 surgeries.

As noted above, VA records dated August 5, 2009, show complaints of bilateral leg pain posteriorly down to the knee, but not below the calf.  The October 2010 VA examiner also noted complaints of some tingling in both big toes, although no gross sensory deficit was demonstrated.  MRI scans revealed a small left-sided disc protrusion at L3-L4, abutting the left L4 nerve root; and an August 2012 VA electrodiagnostic technician noted the possibility of sensory radiculopathy, which test results could not rule out.  Given the Veteran's credible statements of radiating pain from his back and down both legs, the identification of the left L4 nerve root, and resolving doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating for mild incomplete paralysis of the sciatic nerve of each lower extremity is warranted.  38 C.F.R. §§ 4.123, 4.124 (2015).  There is no showing of moderate neurological deficits affecting each lower extremity.  While the Veteran is competent to describe radiating pain down both legs, the lack of objective evidence on neurological testing of more than a sensory deficit weighs against the Veteran's lay reports as to the severity of his symptoms.  Hence, assignment of staged ratings is permissible.  Hart, 21 Vet. App. at 510.

In addition, the Veteran testified to having bowel impairment for nearly two years prior to the February 2008 surgery.  As noted above, the evidence reflects that the Veteran noted gradually increasing frequency of stool seepage since March 2007; and VA records, dated in February 2008, associated possible stool incontinence with the Veteran's long-standing back pain.  Under 38 C.F.R. § 4.114, Diagnostic Code 7332, constant slight or occasional moderate leakage warrants a 10 percent rating.  Thus, the Board finds that, for the period from March 1, 2007, through February 7, 2008, a separate 10 percent disability rating is warranted for the Veteran's bowel impairment.  There is no showing of involuntary bowel movements, or complete loss of sphincter control to warrant higher disability ratings. 

For the foregoing reasons, the Board finds that the evidence is against a disability rating in excess of 40 percent for orthopedic findings; and, for the period from March 1, 2007, through February 7, 2008, is in favor of a separate 10 percent disability rating for bowel impairment; and, for the period from August 5, 2009, is in favor of a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of each lower extremity.

B.  Degenerative Arthritis of the Right Shoulder
With Rotator Cuff Tear

Service connection has been established for degenerative arthritis of the right shoulder, status-post surgery of rotator cuff tear.  The RO evaluated the Veteran's disability as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5203 (excluding periods when a total disability rating is in effect).  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is right-handed; hence, his right shoulder is considered his major upper extremity.

Pursuant to Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula of the upper extremity (minor or major), or for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula of the upper extremity (minor or major) with loose movement, or for dislocation.

As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the major arm limited to shoulder level.  A 30 percent rating is assignable for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is 90 degrees.

Historically, the Veteran was treated for shoulder pain during active service and has since been diagnosed with degenerative arthritis.

On July 14, 2006, the Veteran filed a claim for an increased rating for his right shoulder disability.

X-rays taken of the right shoulder in May 2006 revealed mild to moderate degenerative changes of the acromioclavicular joint.  MRI scans conducted in June 2006 showed rotator cuff tear, full thickness, affecting the supraspinatus and infraspinatus tendons with associated atrophy of the supraspinatus and infraspinatus muscle with retraction of the supraspinatus tendon.  Moderate joint effusion also was noted.

The report of a November 2006 VA examination shows current symptoms of pain mostly in the right shoulder.  The Veteran reported difficulty doing any heavy maneuvering with the right upper extremity.  He reportedly could not work over the head, and had loss of motion.  He had a feeling of weakness and pain with any significant lifting or maneuvering with the right upper extremity, and pain on sleeping over the right shoulder.  Cold weather increased his pain, and any attempts at using the right upper extremity for any significant function involving motor activity increased his pain and feeling of weakness.  He avoided disabling flare-ups by not doing much with his right upper extremity.  He had pain all the time, and some feeling of grinding in the right shoulder.  There was no history of local swelling, redness, or puffiness.  

Examination in November 2006 revealed that the ranges of motion of both shoulders were decreased, right more than left.  Slight atrophy of the supraspinatus and infraspinatus muscles on the right was noted.  There was no local swelling, redness, or puffiness on either side.  Ranges of motion of the right shoulder were to 180 degrees on forward flexion, to 90 degrees on abduction, to 0 degrees on external rotation, and to 20 degrees on internal rotation.  Tenderness was noted over the right acromioclavicular joint and over the rotator cuff tendon insertion.  Motor strength of rotator cuff muscles on the right side was decreased.  After repetitive motion, the Veteran experienced fatigability and loss of range of motion; forward flexion was limited to 80 degrees.

VA records revealed a possible rotator cuff impingement syndrome in December 2007.  The Veteran was able to abduct his right arm to about 100 degrees, and was able to put his hands behind his head and behind his back to his buttock.  There was some crepitus with range of motion.

VA records, dated in January 2008, show that the Veteran reported falling on his right shoulder when his "back collapsed" about one and one-half years ago.  He essentially fell on his outstretched arm, and felt pain and had problems ever since.  Range of motion of the right shoulder in January 2008 was to about 150 degrees on forward flexion, and to about 110 degrees on abduction.  External rotation strength on the right side was about 4/5, in comparison to the left side.  There was negative impingement and good strength in testing in the "empty can position" for testing of the supraspinatus.  X-rays confirmed mild degenerative changes, slightly high-riding humeral head, and some glenohumeral sclerosis.  

MRI scans conducted in February 2008 revealed a complete tear of the supraspinatus tendon with retraction to the level of the mid-humeral head, as well as osteoarthritis of the acromioclavicular joint.  The tear of the rotator cuff appeared chronic, with evidence of retraction and extensive scar tissue.  VA records show that surgery was not recommended, and that a steroid injection and physical therapy were attempted.

During October 2010 VA examination, the Veteran reported that overhead work was painful and lifting was painful.  He reported no dislocation or subluxation.  Examination of the right shoulder revealed no significant swelling or effusion.  There was some tenderness of the acromioclavicular joint and mild generalized tenderness particularly in the subacromial area.  Ranges of motion of the right shoulder were to 110 degrees on flexion, with pain beyond that motion; to 95 degrees on abduction, with pain beyond that motion; and approximately to 60 degrees on external rotation and internal rotation, with pain at the extreme of motion.  Three repetitions revealed no decrease in the ranges of motion due to pain, fatigue, weakness, or lack of endurance.  Muscle power was 5/5, and the shoulder was stable.  Impingement test was positive, and neurovascular status was intact.  The diagnosis was traumatic arthritis of right shoulder with impingement syndrome. 

VA records show that the Veteran underwent a right shoulder rotator cuff repair and subacromial decompression on March 23, 2012.  Following the surgery, the Veteran was instructed that he was nonweightbearing on the right shoulder; and that he was to wear a sling at all times for the next six weeks.  The Veteran was to return to the clinic in two weeks for removal of sutures.

VA records, dated in August 2012, reveal that the Veteran's right shoulder overall was greatly improving.  He was doing physical therapy, and weaning to a home program.  Some numbness and tingling in the right upper extremity have improved since the surgery.  The Veteran was sleeping better, and was able to abduct and forward flex his arm better.  Ranges of motion of the right shoulder were to 160 degrees on forward flexion and abduction, to 70 degrees on external rotation, and to 60 degrees on internal rotation.  Strength was 5/5 with internal and external rotation, and nearly 5/5 with forward flexion in abduction.  There were negative impingement signs.

In November 2013, the RO increased the evaluation for the service-connected degenerative arthritis of the right shoulder, status-post surgery of rotator cuff tear,  to 100 percent, effective March 23, 2012, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition; and then resumed the evaluation of 20 percent, effective July 1, 2012.

In this case, prior to the March 23, 2012 surgery, the evidence shows that the Veteran's motion of the right arm had been limited by pain, at most, to approximately 80 degrees in forward flexion, which is slightly lower than shoulder level, and to 90 degrees in abduction.  The Veteran also had reported constant pain in the right shoulder, and that such pain limited his movement.  Taking into account his lay assertions, particularly with respect to functional loss resulting from pain and weakness and other symptoms as contemplated by Deluca, the Board concludes that these symptoms approximated the criteria for a 30 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for the rating period from July 14, 2006, to March 22, 2012.  The disability had been symptomatic and resulted in some dysfunction slightly below shoulder level.  There was limitation of motion, pain on motion, decrease in motion on repetitive use, atrophy and decrease in strength.  The examination reports of record are considered adequate as they appropriately evaluated range of motion, pain, additional limitation of motion, and functional loss upon repetitive testing.  Here, the Veteran also had problems with his left shoulder, and neither shoulder is considered undamaged for comparison purposes.  See Correia, 28 Vet. App. at 170.

The lay and medical evidence has not shown, however, that the Veteran's motion of the right arm approached or approximated limitation to within 25 degrees from the side during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  Nor is there evidence of ankylosis of the right shoulder or arm.  The Veteran was able still to move his right shoulder and arm, although limited by pain.  Even with consideration of functional factors, the Board finds that the Veteran's right shoulder disability does not meet or approximate the criteria for a disability evaluation in excess of 30 percent under Diagnostic Code 5201 prior to the March 23, 2012 surgery.

Following the March 23, 2012 surgery, the evidence shows much improvement in ranges of motion of the Veteran's right shoulder and arm.  He was able to forward flex and abduct the right shoulder and arm to 160 degrees in August 2012, without signs of any impingement.  There is no evidence of dysfunction below shoulder level, and no evidence of ankylosis.  Under these circumstances, no more than the currently assigned 20 percent disability rating is warranted from March 23, 2012 (excluding all periods when a total rating is in effect).
  
C.  Traumatic Arthritis of the Right Knee 

Service connection has been established for traumatic arthritis of the right knee.  The RO evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, pertaining to limited flexion.  

As previously noted, arthritis due to trauma is rated as degenerative arthritis and evaluated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in both knee joints, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  Additionally, under 38 C.F.R. § 4.59 (2015), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015). Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Factual Background

Historically, the Veteran injured his knees when a "Stairmaster" collapsed under him during active service; treatment at the time consisted of ice, physical therapy, and anti-inflammatory medication.  He has since been diagnosed with degenerative joint disease.  Records show that the Veteran underwent right knee arthroscopic debridement in October 2004 for a meniscus tear, following a motor vehicle accident.

On November 13, 2006, the Veteran filed a claim for an increased rating for his right knee disability.

The report of a February 2007 VA examination reflects that the Veteran continued to have chronic right knee pain every day, with feeling of grinding.  The pain was mostly anterior knee pain.  He also had some morning stiffness and felt stiff after sitting for a period of time.  Cold weather increased his knee pain.  The Veteran also noted swelling from time to time.  The examiner indicated that there was no mechanical instability and no mechanical locking.  The Veteran walked without any walking aid, and he walked about one mile before experiencing increased right knee and ankle pain and had to stop.  He was able to negotiate stairs for reasonable flights up to three and four flights, but at a slower pace.  He did not do any activities that involved squatting, which caused difficulty for him.  He reported no history of disabling flare-ups. 

Examination in February 2007 revealed that the Veteran walked essentially with a normal gait without any walking aid.  He had some difficulty walking on heels or tiptoes because of right knee pain.  Tandem gait was normal.  Appearance of the right knee was normal looking, without obvious joint effusions or any local swelling or redness or puffiness or any obvious osteophytosis.  Range of motion of the right knee was to 135 degrees on flexion, and to 0 degrees on extension.  There was no ligamentous laxity noted on medial or lateral stress.  Anterior and posterior drawer sign was negative, and Lachman was negative.  Patellar crepitus was positive.  Joint line tenderness was slightly positive over the medial compartment.  Quadriceps and hamstring muscles were normal.  Motions of the right knee were pain-free.  There was no fatigability, incoordination, loss of range of motion, or pain on motion following repetitive use.  X-rays revealed mild degenerative changes with loss of joint space in the medial and patellofemoral compartments, and evidence of chondrocalcinosis with calcification of the lateral meniscus; surgical staples were identified in the medial soft tissues.
	
In February 2008, the Veteran reported recurrent pain and swelling in his right knee, and instability.  He reported using an athletic knee support on his right knee, and reported that his knee pain elevated with activities.

During an October 2010 VA examination, the Veteran reported having intermittent swelling and pain and some weakness.  There was no buckling or locking.  He reported constant pain on a Level 2 or 3, which elevated to a Level 6, on a scale of 10.  There have been no incapacitating episodes within the past year.  The Veteran used a right knee brace, and walked with a cane.

Examination in October 2010 revealed that the Veteran walked with a heel-toe gait, with a cane in his left hand.  He was able to stand on his toes and on his heels.  Squatting was just about one-eighth to one-quarter inch.  There were well-healed arthroscopic scars, with no sign of inflammation or tenderness, on the right knee.  There was some generalized tenderness, but no specific joint-line tenderness.  McMurray's test, Lachman's test, and drawer test were negative.  Ligaments were stable.  There was neither swelling nor effusion.  Range of motion was to 120 degrees on flexion, and to 0 degrees on extension.  There was no additional limitation of motion following repetitive use due to pain, fatigue, weakness, or lack of endurance.
  
VA records show that prosthetics were ordered in October 2013, and that the Veteran was then given knee wraps.  He was advised to lose weight to help relieve his knee pain.  Four weight-bearing views of both knees showed similar findings.

Limited Motion

In this case, the RO assigned a 10 percent disability evaluation based on arthritis and limited motion.

Separate evaluations may be assigned for compensable limitation of flexion or extension.

Here, throughout the rating period, the evidence reveals that the Veteran was able to achieve predominantly 120 degrees of right knee flexion.  The evidence reveals that the Veteran has "painful motion" of the right knee, which warrants at least a minimum compensable rating for the right knee joint pursuant to provisions of 38 C.F.R. § 4.59.  In this regard, the VA examinations appropriately evaluated range of motion, pain, additional limitation of motion and functional loss upon repetitive testing, limitation on standing and walking, and instability and varus and valgus deformities.  Here, the Veteran has a bilateral knee disability; neither knee is considered undamaged for comparison purposes.  See Correia, 28 Vet. App. at 170.

For an even higher evaluation, pursuant to Diagnostic Code 5260, flexion must be functionally limited to 30 degrees or less.  See 38 C.F.R. § 4.7.  None of the lay or medical evidence suggests that flexion is less than 45 degrees at any time, due to the DeLuca factors.  All range of motion testing reflects that the Veteran retains flexion far better than 45 degrees.   

Alternatively, Diagnostic Code 5258 provides a maximum 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Specifically, limitation of motion is contemplated through functional impairment with use-namely, pain and effusion.  Here, there are no complaints of locking, and no objective evidence of effusion into the joint.  The criteria for an even higher evaluation under Diagnostic Code 5258 are not met.

Referable to Diagnostic Code 5261, the extension was normal at 0 degrees; and no further decrease in extension on repetitive use has been demonstrated.  The evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more. 

Lastly, there is no evidence of malunion or non-union of the tibia and fibula, to warrant evaluation under Diagnostic Code 5262.  

The preponderance of the evidence, therefore, is against a disability rating in excess of 10 percent under Diagnostic Code 5010-5260, based on findings of painful motion and limited flexion of the right knee.  Here, there is pain on motion.  However, there is no limitation of extension and remaining functional flexion is better than 30 degrees.

Instability or Subluxation

In this case, throughout the rating period, there has been no objective evidence at any time of instability, even though the Veteran wore a knee brace.  The Board has considered the Veteran's lay reports of instability; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of recurrent subluxation or patellar dislocation.  All stability testing was within normal limits.  Here, we find the medical evidence, prepared by skilled professionals, is far more probative and more credible than the lay evidence.

The preponderance of the evidence, therefore, is against the assignment of a separate, compensable rating under Diagnostic Code 5257.  

The remaining codes for knee disabilities are not applicable.

Scars

While the Veteran testified that his whole knee was tender, no examiner has found that the surgical scars on the Veteran's right knee were tender or painful, or caused any functional impairment to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.  

D.  Extraschedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the rating criteria.  Specifically, he has functional impairment due to lumbar pain, shoulder pain, and knee pain.  In this case, as shown above, any functional impairment is contemplated in the applicable rating criteria.  There are no other ratable symptoms stemming from the disabilities.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Temporary Total Disability Evaluations and Extensions

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).

3) Immobilization by cast, without surgery, of one major joint or more.

38 C.F.R. § 4.30 (2015).  Furthermore, extensions of temporary convalescent ratings, for up to three months beyond the initial three months also are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R. § 4.30(b) (2015).

For purpose of applying 38 C.F.R. § 4.30(a)(1), the U. S. Court of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  There is no express requirement of home confinement to meet the definition of convalescence. 

A.  Temporary Total Rating and Extension Beyond February 1, 2006

Records show that the Veteran underwent a right-sided laminotomy and foraminotomy for decompression of the nerve on December 19, 2005.  Following the procedure, the Veteran was somewhat slow to mobilize and presented difficulties with regard to discharge planning and home arrangements. He refused to leave the hospital, and contended that he was not medically stable.  Records show that the Veteran was cleared by physical therapy, and he had full strength on examination.  His incision was clean, dry, and intact.  He was only on oral pain medications, with good pain control.  When asked what prevented him from walking up four flights of stairs to his apartment, the Veteran replied "lack of strength and pain."  He reportedly went up one flight with a physical therapist, but indicated that he could not do four flights.  The Veteran declined arrangements for a hotel bed or a shelter bed, because neither would provide medical care.  Because the Veteran did not have a "skilled need" such as physical therapy, he was not eligible for admission to a skilled nursing facility.  He was discharged home on December 21, 2005, with follow-up in the neurosurgery clinic.  

Records show that the Veteran returned to the Emergency Room the next day with persistent back pain, and was admitted for pain control.  He mobilized well; and arrangements were made for appropriate home evaluation, physical therapy, and a home nurse visit to try to prevent re-admission.  His pain was under control during the hospitalization, and the Veteran was discharged on December 28, 2005.

In March 2007, the RO granted a temporary 100 percent evaluation, effective December 19, 2005, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition; and then resumed the evaluation of 40 percent, effective February 1, 2006.  The temporary total rating was based on a period of convalescence of one month following the initial procedure-thus, terminating February 1, 2006.  No extension of the temporary total rating was provided.

In July 2016, the Veteran contended that he never recovered from the December 2005 surgery and required additional surgery in February 2008.  He further contended that the second operation was needed within 24 hours of the first operation.

In July 2016, the Veteran testified that he spent a lot of time between 2005 and 2008 in "uncontrollable pain" and on his back.  He testified that he went to physical therapy and tried to build up muscles, but that he still required surgery and was convalescing the whole time.  He also testified that he was given epidural shots every three months for two years, and was in "bad shape" the whole time.

The Board has considered the Veteran's statements of the need for continued convalescence treatment beyond February 1, 2006.  While the Veteran is competent to report his symptoms following surgery, the overall evidence does not show that the criteria for an extension of a temporary evaluation under 38 C.F.R. § 4.130 are met.

The evidence does not reflect severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  Immobilization by cast of one major joint or more is not demonstrated.  The evidence shows that the Veteran mobilized well upon re-admission to the hospital in December 2005, and regular weight-bearing was not prohibited.  These clinical findings outweigh the Veteran's lay statements regarding severity of post-operative residuals.

The evidence of record does not show that convalescence beyond February 1, 2006, was required.  Hence, further extension of the convalescent rating is not warranted.

B. Temporary Total Rating and Extension Beyond September 1, 2014

Records show that the Veteran underwent surgical procedures for lumbar decompression for severe lumbar stenosis between L1 and L4 on July 16, 2014.  Following the procedure, the Veteran was discharged as an inpatient to a skilled nursing facility on July 22, 2014.  The Veteran was alert and oriented, and in moderate amount of pain and discomfort from the surgical site.  

A July 2014 medical statement from a VA neurosurgery physician assistant estimated that the Veteran's recovery time from the July 2014 lumbar spine decompression surgery was six weeks.

In September 2014, the RO noted that the Veteran was able to walk 1.5 miles back from the supermarket and that he was eager to pursue more physical therapy.  His incision was well-healed.  He was able to walk unassisted, but currently used a walker for minor assistance.  

In July 2015, the RO granted a temporary 100 percent evaluation, effective July 16, 2014, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition; and then resumed the evaluation of 40 percent, effective September 1, 2014.  The temporary total rating was based on a period of convalescence of at least one month following the initial procedure-thus, terminating September 1, 2014.  No extension of the temporary total rating was provided.

In November 2015, the Veteran contended that it took twelve months to recover from back surgery, and not four weeks.

In July 2016, the VA Chief of Neurosurgery noted that all patients recover at very different rates; and that it was not possible to look back over records to determine how long it took the Veteran to "recover."

In July 2016, the Veteran testified that following the July 2014 surgery, he had a heart attack and developed an embolism or blood clots in his lungs.  He contended that he was entitled to six or seven months' convalescence.  He testified that he was brought from the hospital to a rehabilitation center, and that he had physical therapy until he was strong enough to go home.  He testified that both food and nurses were brought to his home, and that a van transported him to and from the hospital.

Here again, the Veteran is competent to report his symptoms following the July 2014 surgery.  In essence, the Veteran continued convalescence treatment during the month of September 2014.  

Given the neurosurgery physician assistant's findings that the Veteran required continued therapy due to deterioration of daily functioning, and the Veteran's credible testimony, the Board finds that the criteria for an extension of a temporary evaluation beyond September 1, 2014, under 38 C.F.R. § 4.30 are met.

Specifically, the evidence demonstrates that the surgical procedures for lumbar decompression for severe lumbar stenosis between L1 and L4 on July 16, 2014,
required convalescence through September 30, 2014.  The criteria for Paragraph 30 benefits are accordingly met, and the claim is granted.  After that date, however, the Veteran's daily functioning appears to have been affected by his disabilities themselves rather than his recovery from surgeries.

In this case, the evidence does not reflect severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  Immobilization by cast of one major joint or more is not demonstrated.  The evidence does not show that convalescence beyond September 30, 2014, was required.  Hence, further extension of the convalescent rating is not warranted.

IV.  Service Connection for Scar Residual of Benign Tumor Excised
From Right Quadrant with Abdominal Incision

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, scar residual of benign tumor excised from right quadrant with abdominal incision is not considered chronic under section 3.309.

The Veteran's enlistment examination in March 1984 reveals that the Veteran had a fatty tumor removed from his right posterior shoulder at age 14, which was not considered disabling.  No records of the procedure are available.

Service treatment records reveal that the Veteran was treated for an inflamed and upset stomach of two days' duration in March 1989, and the assessment was viral gastroenteritis.  Records show that he underwent excision of a non-malignant adenomatoid tumor from the left testes in February 1990, for which service connection was awarded; and subsequently he underwent excision of multiple masses in January 1991.

The report of a March 1993 VA neurology examination reveals that the Veteran apparently had lipomas removed off various parts of the body in the past.   

The report of a November 2006 VA examination reveals that the Veteran has had no treatment for his scars, and that there was no significant functional impairment secondary to scarring.  Examination revealed a sternal scar, 10.5 inches long and 1 inch wide with four additional horizontal scars on the abdomen-each one inch long and one-quarter inch wide.  The Veteran did not complain of tenderness in the sternal scar.  The examiner also noted a scar on the Veteran's right lower extremity.  The examiner opined that the Veteran's left-sided chest paralysis was at least as likely as not related to his bypass surgery.  Computed tomography in November 2006 revealed no etiology for microscopic hematuria.

In February 2008, the Veteran reported that he underwent surgery for excision of a tumor from right quadrant with abdominal incision in 1999 or 2000; and he complained that the transverse abdominal scar was tender.

In July 2016, the Veteran testified that his weight had been swinging twenty pounds from one month to the next; and that he went to the hospital and some tests revealed a large tumor in his duodenum, which was benign.  The Veteran testified that he then told the doctors about the rash of tumors he had in active service; and given that the tumor in the duodenum was the size of a golf ball, he indicated that the doctors believed it possibly dated back to active service.  The Veteran testified that the scar was more than ten inches in length.

In this case, the Board finds that the evidence is against a finding that the Veteran's scar residual of benign tumor excised from right quadrant with abdominal incision was incurred or aggravated in active service.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder. And the Veteran, even as a layman, is competent to proclaim that he had a rash of tumors during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  However, competency is only one criterion. The lay evidence must also be credible.  In this matter, the Board finds that the abdominal incision was in 1999 or 2000, which was several years after the Veteran's discharge from active service.  The lay evidence in this case is inconsistent with the service records and is not credible.

The remaining evidence is against the Veteran's claim.  In particular, the service treatment records reveal the excision of multiple masses on other portions of the Veteran's body; and there is no indication of extreme weight loss or weight gain during active service, and the large tumor in the duodenum first was discovered long after service.  In addition, there is no competent evidence linking the Veteran's benign tumor excised from right quadrant with abdominal incision to active service.  While the Veteran had been invited specifically at the July 2016 hearing to submit competent evidence to substantiate his claim for service connection, he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).  Nothing in the record reflects that the benign tumor excised from right quadrant with abdominal incision had its onset in active service.

For the reasons and bases stated above, the Board concludes that the evidence weighs against granting service connection for scar residual of benign tumor excised from right quadrant with abdominal incision.



ORDER

A disability rating in excess of 40 percent for traumatic arthritis of the lumbosacral spine with degenerative disc disease (excluding periods when a total disability rating is in effect) is denied.

For the period from March 1, 2007, through February 7, 2008, a separate disability rating of no more than 10 percent for associated bowel impairment is allowed, subject to the regulations governing the award of monetary benefits.

A separate disability rating of no more than 10 percent for associated mild, incomplete paralysis of the sciatic nerve of each lower extremity is allowed, subject to the regulations governing the award of monetary benefits.

For the period from July 14, 2006, through March 22, 2012, a 30 percent disability rating for degenerative arthritis of the right shoulder with rotator cuff tear is allowed, subject to the regulations governing the award of monetary benefits.

For the period from March 23, 2012, a disability rating in excess of 20 percent for degenerative arthritis of the right shoulder, status-post surgery of rotator cuff tear (excluding periods when a total disability rating is in effect), is denied.

A disability rating in excess of 10 percent for traumatic arthritis of the right knee is denied.

Extension of a temporary total rating for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease, pursuant to the provisions of 38 C.F.R. § 4.30-based on convalescence following a right-sided laminotomy and foraminotomy for decompression of the nerve on December 19, 2005-is denied.

Extension of a temporary total rating for service-connected traumatic arthritis of the lumbosacral spine with degenerative disc disease, pursuant to the provisions of 38 C.F.R. § 4.30-based on convalescence following the surgical procedures for lumbar decompression for severe lumbar stenosis between L1 and L4 on July 16, 2014-is granted through September 30, 2014.

Service connection for scar residual of benign tumor excised from right quadrant with abdominal incision, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


